Exhibit 10.22

Compensatory Arrangements with Non-Management Directors

 

Annual Cash Retainer    $65,000 Additional Annual Cash Retainer for
Non-Executive Chairman of the Board    $150,000 Additional Annual Cash Retainer
for Audit Committee Chair    $10,000 Additional Annual Cash Retainer for Other
Committee Chairs    $7,500 Board and Committee Meeting Attendance Fees    No
meeting attendance fees for up to five board and committee meetings attended.
For meetings attended over that number, attendance fees of $750 per Board
meeting (applicable to TECO Energy, Inc. and Tampa Electric Company Board
meetings) and $1,500 for Committee meetings. Restricted Stock    Annual grant of
shares having a value of $80,000, which vest in one installment on the first
anniversary of the date of grant Director Matching Contributions Program   
Contributions by non-management directors to eligible non-profit organizations
are matched dollar-for-dollar by the Corporation, in an amount not to exceed
$10,000 per calendar year for each such director.

TECO Energy, Inc. also pays for or reimburses directors for their
meeting-related expenses.